United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se, for the appellant
Office of Solicitor, for the Director

Docket No. 14-226
Issued: April 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant filed a timely appeal of the October 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied her traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issues is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on July 16, 2013.
FACTUAL HISTORY
On August 22, 2013 appellant, then a 37-year-old letter carrier, filed a traumatic injury
claim alleging that on July 16, 2013 she was struck by a taxi cab while driving her motor vehicle
and injured her neck. She did not stop work. In the supervisor’s report on appellant’s traumatic

1

5 U.S.C. §§ 8101-8193.

injury claim, Roger Sheddy, noted that she was in the performance of duty when injured and that
his knowledge of the facts about the injury were consistent with her statement.
Appellant submitted a disability certificate from Dr. Gautum Khakhar, a Board-certified
physiatrist, dated July 26, 2013. Dr. Khakhar treated her on July 19, 2013 and noted that she was
unable to work pending reevaluation on August 27, 2013. In a CA-17, duty status report, dated
August 27, 2013, he noted that appellant was status post motor vehicle accident. Appellant was
treated for cervical muscular injuries and bilateral knee sprains. Dr. Khakhar opined that
appellant remained temporarily totally disabled pending reevaluation.
By letter dated September 5, 2013, OWCP advised appellant of the factual and medical
evidence needed to establish her claim. It requested that she submit such evidence, particularly a
physician’s reasoned opinion addressing the causal relationship of her claimed condition, the
alleged motor vehicle incident. OWCP also asked that appellant identify the location of the
accident, the date of the accident, whether the accident occurred during her regularly assigned
route, address her delay in filing a claim for compensation and submit a police report or
investigation by her agency of the accident.
Appellant submitted a July 17, 2013 report from Dr. Ershad Elahi, Board-certified in
emergency medicine, who treated her in an emergency room and diagnosed motor vehicle traffic
accident involving a collision and a muscle strain. Dr. Elahi prescribed pain medicine and
discharged appellant.
On July 19, 2013 appellant was treated by Dr. Vincent Huang, a Board-certified
physiatrist, for neck pain with numbness and tingling in both upper extremities, headache,
dizziness and bilateral knee pain. She reported being involved in a motor vehicle accident on
July 16, 2013 and struck on the right front passenger’s side. Appellant reported head trauma
without loss of consciousness and noted seeking hospital treatment the day after the accident.
She presented with pain with lifting, reaching, bending. Appellant had difficulty with activities
of daily living and work-related activities that require lifting, bending, twisting and pulling. Her
history was significant for a prior motor vehicle accident which resulted in a left knee ligament
repair in 2008. Appellant advised that she had not returned to work since the July 16, 2013
accident. On examination, Dr. Huang noted tenderness of the cervical spine with a painful range
of motion, positive Spurling maneuver, trigger points on the right trapezius and supraspinatus,
tenderness and painful range of motion of both knees and a positive McMurray test. Manual
motor strength was 4/5 in the right shoulder, reflexes were symmetric and equal bilaterally and
intact sensory testing. Dr. Huang diagnosed status post motor vehicle accident on July 16, 2013
with cervical myofascial derangement and bilateral knee sprain and strain. He recommended
physical therapy, trigger point injections and pain medications. Dr. Huang opined that appellant
remained temporarily, totally disabled. He stated that, “if the above statements are true and
accurate, causality is established between the above[-]stated accident and today’s pathological
findings.”
On September 3, 2013 appellant had a cervical spine magnetic resonance imaging (MRI)
scan which revealed a disc bulge at C4-5 with anterior thecal sac impingement. A September 3,
2013 cervical spine x-ray showed no evidence of fracture or foraminal impingement. An
September 3, 2013 x-ray of the bilateral knees revealed no fracture or dislocation. Appellant
submitted a note from Dr. Khakhar dated September 12, 2013 who diagnosed cervical
sprain/strain and knee sprain/strain.
2

In a decision dated October 8, 2013, OWCP denied appellant’s claim. It found that the
factual evidence did not establish that the July 16, 2013 incident occurred as alleged. OWCP
further found that the medical evidence did not establish an injury connected to the claimed
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged. Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.4
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden in establishing the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Circumstances such as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an
employee’s statement in determining whether a prima facie case has been established.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

5

Betty J. Smith, 54 ECAB 174 (2002).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

ANALYSIS
OWCP denied appellant’s claim on the grounds that she failed to establish that the
July 16, 2013 motor vehicle incident occurred as alleged. However, the evidence supports that
on July 16, 2013 she was in an automobile accident while in the performance of duty.
Mr. Sheddy, appellant’s supervisor, noted on appellant’s claim form that she was in the
performance of duty when injured and that his knowledge of the facts were consistent with her
statement. The employing establishment did not dispute that the incident occurred on
July 16, 2013 or that she was not in the performance of duty. The history of injury noted by
healthcare providers is consistent with the history given by appellant. In a July 17, 2013 report,
Dr. Elahi noted treating appellant in the emergency room. He obtained a history of a motor
vehicle traffic accident. In a July 19, 2013 report, Dr. Huang treated appellant for neck pain
which she reported was the result of a July 16, 2013 motor vehicle accident when her car was
struck on the right front passenger’s side. The Board finds that appellant’s statements are
consistent with the surrounding facts and circumstances of the claim. She has established that
she experienced the incident of July 16, 2013, as alleged.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant developed a neck, back or knee condition causally related to the July 16, 2013 incident.
On September 5, 2013 OWCP advised appellant of the type of medical evidence needed to
establish her claim.
Appellant submitted a July 19, 2013 report from Dr. Huang who treated her for neck and
bilateral knee pain. She reported working as a letter carrier and being involved in a motor
vehicle accident on July 16, 2013 when her car was struck on the right front passenger’s side.
Dr. Huang made findings upon examination that included cervical myofascial derangement and
bilateral knee sprain and strain. He opined that, “if the above statements are true and accurate”
then causality is established between the motor vehicle accident and appellant’s findings.
Although Dr. Huang provided some support for causal relationship, his opinion is insufficient to
establish that the claimed cervical myofascial derangement or bilateral knee sprains were
causally related to the work incident. He offered equivocal support for causal relationship.
Dr. Huang qualified his opinion by noting that “if the above statements are true and accurate.”7
He also provided insufficient medical reasoning to explain how the motor vehicle collision
caused or contributed to the diagnosed medical conditions. Therefore, Dr. Huang’s report is
insufficient to meet appellant’s burden of proof.
Appellant submitted a July 17, 2013 report from Dr. Elahi who treated her in the
emergency room and diagnosed motor vehicle traffic accident involving collision and muscle
strain. Dr. Elahi discharged appellant and prescribed oral medications. He noted a diagnoses but
he did not specifically indicate whether the July 16, 2013 work incident caused or contributed to
appellant’s diagnoses. This report is insufficient to establish the claim.8 Appellant also provided
reports from Dr. Khakhar who noted treating her beginning July 19, 2013. Dr. Khakhar provided
an August 27, 2013 duty status which noted appellant was status post motor vehicle accident but
7

Medical opinions that are speculative or equivocal in character are of diminished probative value. D.D., 57
ECAB 734 (2006).
8

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).

4

did not specifically provide an opinion as to whether appellant’s July 16, 2013 motor vehicle
accident caused or aggravated a diagnosed medical condition. The other medical evidence
provided by appellant, including reports of diagnostic testing, are insufficient to establish her
claim as they do not provide an opinion on the causal relationship between appellant’s July 16,
2013 motor vehicle accident and her diagnosed conditions. For this reason, this evidence is not
sufficient to meet appellant’s burden of proof.
Appellant has not submitted reasoned medical evidence explaining how and why her
diagnosed medical conditions were caused or aggravated by the July 16, 2013 work incident.
She has not met her burden of proof.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
claimed conditions were causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: April 28, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
9

On appeal, appellant submitted new evidence. The Board may not consider new evidence on appeal as its
review is limited to the evidence that was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c).

5

